Citation Nr: 1635939	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  07-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder, claimed as secondary to post-operative residuals of hysterectomy, and posttraumatic stress disorder (PTSD) due to an in-service personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1984, with additional service in the Reserves following active duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this claim in June 2011, July 2013, and February 2014 for additional development.

On remand in January 2015, the Veteran's private psychologist submitted a letter stating that the Veteran met the criteria for a diagnosis of PTSD.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder has been expanded to include this diagnosis, as well.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


FINDINGS OF FACT

1.  The record contains a PTSD diagnosis made in accordance with the Diagnostic and Statistical Manual of Mental Disorders.

2.  Evidence corroborates the Veteran's account of a stressor incident based on an in-service personal assault.

3.  Resolving all doubt in her favor, the Veteran has a current diagnosis of PTSD with anxiety and depression-variously diagnosed as major depressive disorder, generalized anxiety disorder, and an adjustment disorder with anxiety and depression-that is related to the claimed in-service stressor.
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with depression and anxiety have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

II.  Analysis

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the U.S. Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal had been certified to the Board before that time (having been last remanded by the Board in December 2014), the DSM-IV version applies in this case.  However, as will be discussed below, a diagnosis of PTSD meeting the DSM-V criteria has been submitted.  Significantly, there is nothing in the record to indicate that the Veteran's symptoms would not meet the criteria for a full diagnosis under the earlier DSM version.  Accordingly, the Board determines that there is no basis to exclude the PTSD diagnosis under DSM-V diagnostic criteria in light of the regulation update.

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

With regard to the first element of establishing service connection under 38 C.F.R. § 3.304, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  To summarize briefly, the record demonstrates a very complex psychiatric history in this case.   Varying non-PTSD diagnoses have been attributed to the Veteran's psychiatric complaints, such as major depressive disorder, an anxiety disorder, and an adjustment disorder.  However, in a January 2015 letter, the Veteran's private psychologist provided a clear diagnosis of PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) ("a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.").  Importantly, the private psychologist noted that her initial diagnosis of an adjustment disorder with anxiety and depression was inaccurate in that "further exploration at the time of her visits in 2013 indicated that she does meet the criteria [for a diagnosis of PTSD]."  The private psychologist noted that DSM-V screening checklists indicate that she has symptoms of depression, anxiety, and chronic PTSD.  Accordingly, the Board resolves all doubt in the Veteran's favor and finds that the criteria for a diagnosis of PTSD with depression and anxiety, however it may have been variously diagnosed in the past, have been met.

With regard to the second element, there is sufficient evidence in this case to corroborate the Veteran's account of a stressor incident based on an in-service personal assault.  In this regard, the Board notes that an after-the-fact medical opinion can serve as a basis for corroborating an in-service personal assault.  In Menegassi v. Shinseki, 638 F.3d 1379, 1382, (Fed. Cir.2011), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, "under § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See also Patton v. West, 12 Vet. App. 272, 277 (1999) (holding that Moreau v. Brown, 9 Vet. App. 389 (1996) is not applicable to cases of alleged personal assault); see also 38 C.F.R. § 3.304(f)(5) (indicating that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred").  Here, the January 2015 private psychologist found her report of an in-service personal assault to be reliable.  See January 2015 letter from D.K.H., PhD, Clinical Psychologist ("[T]he incident was not reported to authorities in the military because she believed that the complaint would result in additional trauma for her.  This is the same reason that many women give for not reporting sexual assaults in the military even to this date.  She was somewhat embarrassed when it occurred and wondered at the same time if it were somehow her fault.").  A compelling credibility assessment was also provided, stating that "[h]er distress on recall of the event is clinically significant."  Therefore, under the tenets of Menegassi, the January 2015 private psychologist's opinion is deemed sufficient to corroborate the in-service personal assault.  

The evidence also establishes a link between the Veteran's PTSD diagnosis and the reported in-service personal assault, which is the final element needed to establish service connection for PTSD under 38 C.F.R. § 3.304.  Namely, her private psychologist adequately explained that her current symptomatology includes "a sense of feeling unprotected, which is the same feeling that she experienced after the initial assault."  January 2015 letter from D.K.H., PhD, Clinical Psychologist.  The psychologist expressly opined that "I feel quite sure that this diagnosis and associated symptoms have important ties to that initial assault while she was in the military."  This evidence is sufficient to demonstrate that the Veteran's claimed stressor of an in-service personal assault is adequate to support a diagnosis of PTSD with depression and anxiety and that her symptoms are related to the claimed stressor.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  In light of the positive evidence regarding the occurrence of an in-service personal assault, a current diagnosis of PTSD with depression and anxiety, and a nexus between the PTSD and personal assault, service connection is granted.

Because the Board is granting in full the benefits sought on appeal, the Board need not discuss the Veteran's alternate theory of entitlement, i.e. whether her psychiatric disability is secondary to her service-connected post-operative residuals of a hysterectomy.


ORDER

Service connection for PTSD with depression and anxiety due to an in-service personal assault is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


